       Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 1 of 21




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


   NICHOLAS JOHNSON                                                CIVIL ACTION


   VERSUS                                                          NO. 20-533


   REGIONS BANK et al.                                             SECTION: “G”(2)


                                      ORDER AND REASONS

     In this litigation, Plaintiff Nicholas Johnson (“Johnson”) brings a negligence claim under

Louisiana law against Defendant Regions Bank (“Regions Bank”)..1 Pending before the Court is

Regions Bank’s “Motion to Dismiss Pursuant to Rule 12(b)(6).” 2 Considering the motion, the

memoranda in support and in opposition, the record, and the applicable law, the Court denies the

motion.

                                          I. Background

     On July 15, 2018, Johnson and David Taylor (“Taylor”) allegedly traveled to Regions Bank

to withdraw money from Taylor’s bank account. 3 Johnson alleges that he withdrew exactly $40

from Taylor’s bank account. 4 Johnson asserts that he withdrew the $40 from an ATM located

near Regions Bank’s front-door entrance. 5




       1
           Rec. Doc. 1-1.

       2
           Rec. Doc. 3.

       3
           Rec. Doc. 1-1 at 4.

       4
           Id.

       5
           See id.


                                                1
       Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 2 of 21




      Meanwhile, on July 19, 2018, Cain Olson (“Olson”) allegedly informed the Kenner Police

Department that a person stole $800 from his bank account at Regions Bank. 6 The Kenner Police

Department allegedly investigated Olson’s bank-fraud claim. 7 Johnson contends that the

investigation resulted in the Kenner Police Department requesting video camera footage from

Regions Bank. 8

      Yet Johnson contends that Regions Bank incorrectly sent the video footage of Johnson

withdrawing $40 from Taylor’s bank account on July 15, 2018. 9 The Kenner Police Department

allegedly relied on that incorrect video footage to falsely arrest Johnson for committing bank

fraud. 10 Johnson states that his false arrest resulted in jail time, terminated employment, and

several other damages. 11

      On December 23, 2019, Johnson filed a petition against Regions Bank in the 24th Judicial

District Court for the Parish of Jefferson, seeking damages and attorney fees. 12 On February 14,

2020, Regions Bank removed the case to this Court, asserting diversity jurisdiction pursuant to

28 U.S.C. § 1332. 13

      On February 28, 2020, Regions Bank filed the instant motion pursuant to Federal Rule of




       6
           Id. at 3; Rec. Doc. 28 at 2.

       7
           Rec. Doc. 1-1 at 3; Rec. Doc. 28 at 2.

       8
           Rec. Doc. 1-1 at 3; Rec. Doc. 28 at 2.

       9
           See Rec. Doc. 1-1 at 3.

       10
            Id. at 4.

       11
            Id.

       12
            Id.

       13
            Rec. Doc. 1.


                                                    2
       Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 3 of 21




Civil Procedure 12(b)(6). 14 On May 7, 2020, Johnson filed an opposition to the instant motion.15

On May 20, 2020, Regions Bank filed a reply memorandum in further support of the instant

motion. 16 On June 12, 2020, Johnson filed a supplemental opposition to the instant motion.17 On

June 15, 2020, Regions Bank filed a supplemental reply in further support of the instant motion. 18

                                     II. Parties’ Arguments

A.    Regions Bank’s Arguments in Support of the Motion

      Regions Bank argues that Johnson fails to state a valid negligence claim for three reasons. 19

First, Regions Bank argues that Johnson’s negligence claim must be dismissed because of

Louisiana’s public policy doctrine. 20 Regions Bank contends that Louisiana’s public policy

doctrine considers certain information to be “conditionally privileged.” 21 In support, Regions

Bank points to the Louisiana Supreme Court’s opinion in Kennedy v. Sheriff of East Baton

Rouge. 22 That defamation case apparently recognized a private citizen’s report to the police to be

“conditionally privileged.” 23 Regions Bank contends that its alleged actions—handing over

incorrect video footage to the Kenner Police Department—is protected by the conditional



       14
            Rec. Doc. 3.

       15
            Rec. Doc. 18.

       16
            Rec. Doc. 23.

       17
            Rec. Doc. 28.

       18
            Rec. Doc. 29.

       19
            Rec. Doc. 3-1.

       20
            Id. at 5.

       21
            Id. at 6.

       22
            Id.

       23
            Id.


                                                 3
       Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 4 of 21




privilege explained in Kennedy. 24

      Second, Regions Bank argues that Johnson cannot prove that Regions Bank owed him a

legal duty. 25 In support, Regions Bank points to the Louisiana Credit Agreement Act. 26 That

statute supposedly “dictates that banks do not owe customers or third-parties any independent

duty of care” unless the bank has a fiduciary duty to the customer or third party. 27 Regions Bank

claims that it does not have a fiduciary duty to any customer or third party unless “expressly set

forth in a written agency or trust agreement.” 28 Under these principles, Johnson supposedly

cannot prove the duty element because he neither alleges a written agency agreement nor a

customer relationship with Regions Bank. 29

      Third, Regions Bank argues that Johnson cannot prove Regions Bank’s actions legally

caused his alleged injuries. 30 In support, Regions Bank points to the Louisiana First Circuit Court

of Appeal’s opinion in Adams v. Harrah’s Bossier City Inv. Co, L.L.C.31 In that case, a defendant

casino suspected that the plaintiff stole a $500 gambling chip from another patron and thus called

the police department. 32 The police reviewed the casino’s video footage and subsequently



       24
         Id. at 9. Regions Bank points to the Louisiana First Circuit’s opinion in Adams v. Harrah’s Bossier City
       Inv. Co, L.L.C. in further support of its public policy argument. Id. at 6. Regions Bank also cites opinions
       written by the Supreme Courts in Minnesota, South Carolina, and other states. Id. at 7–9.

       25
            Id. at 11.

       26
            Id.

       27
            Id.

       28
            Id.

       29
            Id. at 12.

       30
            Id

       31
            Id. at 13.

       32
            Adams v. Harrah’s Bossier City Inv. Co., L.L.C, 41,468 (La. App. 2 Cir. 1/10/07), 948 So. 2d 317, 318.


                                                         4
       Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 5 of 21




arrested the plaintiff. 33 The plaintiff was charged with felony theft, but the district attorney

dismissed the theft charge. 34 The plaintiff brought suit against the defendant casino for damages

arising out of the arrest. 35 Yet the court granted summary judgment for the defendant casino on

legal causation grounds because “the independent investigation by the police [broke] any legal

causation.” 36 Regions Bank requests the same outcome in this case. 37

B.    Johnson’s Arguments in Opposition to the Motion

      Johnson filed a five-page opposition that quickly addresses Regions Bank’s arguments in

turn. 38 First, Johnson argues that the public policy doctrine in Kennedy is inapplicable here. 39

Johnson states that Kennedy’s public policy doctrine does not protect a person who reports

suspected criminal activity with a reckless disregard for the truth. 40 According to Johnson,

Regions Bank needed to only review the subject video footage one time to notice that Johnson

withdrew $40 dollars from Regions Bank’s ATM—not the $800 dollars reported in Olson’s bank-

fraud allegation. 41 Johnson concludes that Regions Bank handed over the video footage with a

reckless disregard for the truth. 42


        33
             Id. at 318–319.

        34
             Id. at 319.

        35
             Id.

        36
             Id. at 320.

        37
          Rec. Doc. 3-1 at 15. Regions Bank also points to other authority, including but not limited to, the Kennedy
        opinion discussed above. Id. at 12.
        38
             Rec. Doc. 18.

        39
             Id. at 2.

        40
             Id.

        41
             Id.

        42
             Id.


                                                         5
       Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 6 of 21




      Second, Johnson argues that Regions Bank owed him a legal duty. 43 Johnson concedes that

the Louisiana Credit Agreement Act provides that a financial institution does not have any

fiduciary obligation to a customer or third party unless a written agreement states that the

institution will act as a fiduciary. 44 Yet Johnson points out that Regions Bank owed a fiduciary

duty to Taylor—a customer of Regions Bank—and consequently owed Taylor a legal duty. 45

Johnson maintains that Regions Bank’s legal duty to Taylor should be extended to Johnson

because he withdrew money from Taylor’s bank account at Taylor’s request. 46

      Third, Johnson argues that Regions Bank’s actions legally caused his alleged injuries.47

Johnson contends that each case Regions Bank cites for its legal causation argument is

distinguishable. 48 For example, Regions Bank relies upon Adams v. Harrah’s Bossier City Inv.

Co, L.L.C. to argue that legal causation is not possible here. 49 In Adams, the police department’s

independent investigation broke the chain of causation between a defendant casino’s inaccurate

theft report and the police’s eventual arrest. 50 The police in Adams relied on the correct video

footage to conduct an independent investigation. 51

      Yet Johnson points out that Regions Bank provided incorrect video footage to the Kenner


       43
            Id. at 3.

       44
            Id.

       45
            Id.

       46
            Id.

       47
            Id.

       48
            Id.

       49
            Id. at 4; Rec. Doc. 3-1 at 13.

       50
            Adams, 948 So. 2d at 320.

       51
            Id. at 318–320.


                                                6
       Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 7 of 21




Police Department. 52 Johnson argues that Regions Bank “cannot now rely on the independent

investigation of the police[] when [Regions Bank] provides the police with the wrong video and

information.” 53 Johnson concludes that the police’s investigation did not break the chain of

causation. 54

C.    Regions Bank’s Reply in Further Support of the Motion

      Regions Bank responds to the three principal arguments in Johnson’s opposition. 55 First,

Regions Bank concedes that Kennedy’s public policy doctrine—and the corollary conditional

privilege—does not protect a person who reports suspected criminal activity with a reckless

disregard for the truth. 56 Yet, according to Regions Bank, Johnson does not adequately plead

enough facts to demonstrate that Regions Bank acted with a reckless disregard for the truth. 57

Instead, Regions Bank contends that Johnson only alleges enough facts to prove simple

negligence. 58

      Second, Regions Bank argues that Johnson’s opposition ignores the Louisiana Credit

Agreement Act. 59 That statute apparently precludes a bank from owing a legal duty to a customer




        52
             Rec. Doc. 18 at 4.

        53
          Id. at 5. Johnson points to caselaw to support his position—including Craig v. Carter, 30,625 (La. App.
        2 Cir. 9/23/98), 718 So. 2d 1068 and LeBlanc v. Pynes, 46,393 (La. App. 2 Cir. 7/13/11), 69 So. 3d 1273.

        54
             Id.

        55
             Rec. Doc. 23.

        56
             Id. at 1–2.

        57
             Id. at 3.

        58
             Id.

        59
             Id.


                                                       7
       Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 8 of 21




or third party unless the bank has a fiduciary duty to the customer or third party. 60 Regions Bank

contends that it does not have a fiduciary duty unless “expressly set forth in a written agency or

trust agreement.” 61 Regions Bank maintains that Johnson fails to allege any written agency or

trust agreement between Taylor (or Johnson) and Regions Bank. 62 Regions Bank concludes that

Johnson fails to adequately plead Regions Bank’s legal duty to him. 63

      Third, Regions Bank argues that Johnson fails to adequately plead legal causation. 64

Regions Bank argues that the Kenner Police Department’s investigation into Olson’s bank-fraud

claim broke any chain of causation between Regions Bank’s actions and Johnson’s injuries.65

Regions Bank contends that each case Johnson cites for his legal causation argument is

distinguishable. 66 Regions Bank then repeats previous arguments regarding how Johnson’s

present case is similar to the facts in Adams. 67

D.    Johnson’s Supplemental Opposition to the Motion

      Johnson provides two succinct arguments in his supplemental opposition. 68 First, Johnson

argues that Kennedy’s public policy doctrine is inapplicable here. 69 Johnson contends that the



       60
            Id. at 4.

       61
            Id.

       62
            Id.

       63
            Id.

       64
            Id.

       65
            See id.

       66
            Id. at 4–5.

       67
            Id.

       68
            Rec. Doc. 28.

       69
            Id. at 2.


                                                    8
       Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 9 of 21




public policy doctrine protects a person who in fact reports suspected criminal activity to the

police. 70 Here, Johnson notes that Regions Bank did not report any suspected criminal activity to

the police. 71 Instead, Olson informed the police that someone stole $800 from his bank account

at Regions Bank. 72

      Second, Johnson argues that Regions Bank must be held to the same standard of care as

other private citizens. 73 Johnson states that standard of care is provided by Article 2315. 74

E.    Regions Bank’s Supplemental Reply in Further Support of the Motion

      Regions Bank responds to the two principal arguments in Johnson’s supplemental

opposition. 75 First, Regions Bank argues that Johnson’s attempts to distinguish Kennedy is

contrary to public policy. 76 Regions Bank contends that the public policy doctrine should cover

any citizen who provides information—regarding suspected criminal activity—to the police. 77

      Second, Regions Bank once again argues that Johnson fails to allege enough facts to show

that Regions Bank acted with a reckless disregard for the truth. 78 Regions Bank contends that

Johnson at most alleges enough facts to consider Regions Bank’s actions negligent. 79 Regions



       70
            Id.

       71
            Id.

       72
            Id.

       73
            Id. at 3.

       74
            Id.

       75
            Rec. Doc. 29.

       76
            Id. at 2.

       77
            Id. at 3.

       78
            Id. at 4.

       79
            Id.


                                                  9
       Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 10 of 21




Bank again points out that Kennedy considered negligent actions insufficient to overcome the

public policy doctrine’s “conditional privilege.” 80

                                             III. Legal Standard

        Federal Rule of Civil Procedure 12(b)(6) provides that an action may be dismissed “for

failure to state a claim upon which relief can be granted.” 81 A motion to dismiss for failure to

state a claim is “viewed with disfavor and is rarely granted.” 82 “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to state a claim for relief that

is plausible on its face.” 83

      The “[f]actual allegations must be enough to raise a right to relief above the speculative

level.” 84 The complaint need not contain detailed factual allegations, but it must offer more than

mere labels, legal conclusions, or formulaic recitations of the elements of a cause of action. 85 That

is, the complaint must offer more than an “unadorned, the defendant-unlawfully-harmed-me

accusation.” 86

        Although a court must accept all “well-pleaded facts” as true, a court need not accept legal

conclusions as true. 87 “[L]egal conclusions can provide the framework of a complaint, [but] they


        80
             Id.

        81
             Fed. R. Civ. P. 12(b)(6).

        82
             Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).

        83
          Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
        (2007)) (internal quotation marks omitted).
        84
           Twombly, 550 U.S. at 555. Put another way, a plaintiff must plead facts that allow the court to draw a
        “reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

        85
             Id.

        86
             Id.

        87
             Iqbal, 556 U.S. at 677–78.


                                                        10
      Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 11 of 21




must be supported by factual allegations.” 88 Similarly, “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements” will not suffice. 89 If the factual

allegations are insufficient to raise a right to relief above the speculative level, or if it is apparent

from the face of the complaint that there is an “insuperable” bar to relief, the claim must be

dismissed.” 90

                                            IV. Law and Analysis

      Johnson brings a negligence claim under Louisiana law against Regions Bank. 91 To prevail

on that claim, Johnson must prove the following five elements: “(1) the defendant had a duty to

conform his or her conduct to a specific standard of care; (2) the defendant failed to conform his

or her conduct to the appropriate standard of care; (3) the defendant’s substandard conduct was a

cause-in-fact of the plaintiff's injuries; (4) the defendant’s substandard conduct was a legal cause

of the plaintiff’s injuries; and (5) actual damages.” 92

      Here, Regions Bank argues that Johnson fails to state a valid negligence claim for three

reasons: (1) Regions Bank’s actions are conditionally privileged under Louisiana’s public policy

doctrine; (2) Johnson cannot prove that Regions Bank owed him a legal duty; and (3) Johnson

cannot prove that Regions Bank’s actions legally caused his alleged injuries. 93 The Court will

consider each issue in turn.


        88
             Id. at 679.

        89
             Id. at 678.
        90
          Carbe v. Lappin, 492 F.3d 325, 328 n.9 (5th Cir. 2007); Moore v. Metro. Human Serv. Dep’t, No. 09-
        6470, 2010 WL 1462224, at * 2 (E.D. La. Apr. 8, 2010) (Vance, J.) (citing Jones v. Bock, 549 U.S. 199,
        215 (2007)).

        91
             Rec. Doc. 1-1.

        92
             Bufkin v. Felipes L’ouisiana, LLC, 2014-0288 (La. 10/15/14), 171 So. 3d 851, 855.

        93
             Rec. Doc. 3-1.


                                                         11
       Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 12 of 21




A.    Whether Regions Bank’s Actions are Conditionally Privileged

      Regions Bank argues that Johnson’s negligence claim must be dismissed because its alleged

actions are conditionally privileged under Louisiana law. 94 In support, Regions Bank points to

the Louisiana Supreme Court’s opinion in Kennedy v. Sheriff of East Baton Rouge. 95 On the other

hand, Johnson argues that Kennedy’s conditional privilege is inapplicable in this matter. 96

      A brief explanation of Kennedy demonstrates why the conditional privilege is inapplicable

here. In Kennedy, the plaintiff paid for his food and drinks at a restaurant with a $100 bill. 97 A

restaurant employee suspected that the $100 bill was a counterfeit bill. 98 The restaurant employee

reported the suspicious $100 bill to the local police. 99 The police quickly arrived at the restaurant,

investigated the incident, detained the plaintiff, and then determined the $100 bill was in fact

legitimate. 100

      The plaintiff sued the restaurant and its employee for defamation in state court. 101 The

defendant restaurant moved for summary judgment on the ground that the employee’s report of

suspicious criminal activity was conditionally privileged under Louisiana law. 102 The trial court




        94
             Id. at 5.

        95
             Id.

        96
             Rec. Doc. 28 at 2.

        97
             Kennedy v. Sheriff of E. Baton Rouge, 2005-1418 (La. 7/10/06), 935 So. 2d 669, 673.

        98
             Id.

        99
             Id.

        100
              Id.

        101
              Id. at 674.

        102
              Id.


                                                         12
       Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 13 of 21




granted the defendant restaurant’s motion for summary judgment on privilege grounds. 103 On

appeal, Louisiana’s First Circuit Court of Appeal reversed the trial court’s summary judgment

decision. 104 The Louisiana Supreme Court granted certiorari to address the plaintiff’s defamation

claim. 105

      Specifically, the court granted certiorari “to consider whether a private individual is entitled

to a conditional or qualified privilege when the individual reports suspected criminal activity to

the police . . . .” 106 Considering that question, the court commenced by generally discussing

privilege under Louisiana law:

        In Louisiana, privilege is a defense to a defamation action . . . . The doctrine of
        privilege rests upon the notion that sometimes, as a matter of public policy, in
        order to encourage the free communication of views in certain defined instances,
        one is justified in communicating defamatory information to others without
        incurring liability . . . . Privileged communications are divided into two general
        classes: (1) absolute; and (2) conditional or qualified. 107

      The “conditional or qualified privilege” protects communications that either vindicate or

further an interest “sufficiently important to justify some latitude for making mistakes so that

publication of defamatory statements is deemed to be [privileged].” 108 With that purpose in mind,

the court approved a two-step test in Kennedy to determine whether a communication is

conditionally privileged. 109 First, as a question of law, the court must determine “whether the



        103
              Id.

        104
              Id.

        105
              Id.

        106
              Id.

        107
              Id. at 681.

        108
              Id.

        109
              Id. at 682.


                                                 13
       Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 14 of 21




attending circumstances of a communication occasion a [conditional] privilege.” 110 Second, as a

question of fact, it must be determined whether the plaintiff proved the “defendant/publisher”

understood “the defamatory statement to be false[] or acted with a reckless disregard as to its

truth.” 111

       The court in Kennedy applied the two-step test to the facts before the court. 112 First, the

court determined that the conditional privilege “clearly applie[d]” in Kennedy because the

restaurant employee “reported circumstances involving a matter affecting the public interest—

the possible commission of a crime.” 113 Second, the court in Kennedy determined that the plaintiff

proved only that the restaurant employee acted negligently when reporting the $100 bill as

counterfeit. 114 For that reason, the court held that the employee’s report regarding the $100 bill

was conditionally privileged. 115 Accordingly, the plaintiff’s defamation action could not proceed

to trial. 116 Summary judgment was appropriate. 117

       In the present case, Regions Bank repeatedly points to Kennedy as support. 118 Yet it is

unclear how Kennedy is applicable to the instant matter. This case is distinguishable for several

key reasons. First, Johnson does not bring a defamation action against Regions Bank. Second,


         110
               Id.

         111
               Id. at 687.

         112
               Id. at 683.

         113
               Id.

         114
               Id. at 687–88.

         115
               Id. at 689.

         116
               Id.

         117
               Id.

         118
               See generally Rec. Doc. 3-1; Rec. Doc. 23; Rec. Doc. 29.


                                                          14
      Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 15 of 21




Johnson does not assert that Regions Bank reported criminal activity to the Kenner Police

Department. 119 Third, Johnson does not allege that Regions Bank made any statement or

communication to the police that qualifies for any privilege. Finally, Johnson does not allege that

any person incorrectly reported criminal activity to the police. 120

      Regions Bank appears to argue that the conditional privilege recognized in Kennedy should

be extended to protect any third party’s negligent actions when assisting a criminal

investigation. 121 Kennedy does not stand for such a broad and sweeping proposition. The

Louisiana Supreme Court decided Kennedy in 2006. 122 Regions Bank does not cite a single case

applying the conditional privilege recognized in Kennedy to a negligence action where a

defendant is alleged to have merely assisted in a criminal investigation. 123 Accordingly, Regions

Bank has not established that this matter should be dismissed based on any conditional privilege.

B.    Whether Johnson Adequately Alleges that Regions Bank Owed Him a Legal Duty

      Regions Bank argues that Johnson cannot prove that Regions Bank owed him a legal

duty. 124 In support, Regions Bank points to the Louisiana Credit Agreement Act (“LCA”). 125

According to Regions Bank, the LCA “dictates that banks do not owe customers or third-parties

any independent duty of care” unless the bank has a fiduciary duty to the customer or third



         Rec. Doc. 1-1. Johnson does not contest that Olson’s bank fraud claim to the Kenner Police Department
       119

       was false. Id.

       120
             Id.

       121
             See Rec. Doc. 29.

       122
             Kennedy, 935 So. 2d at 669.

       123
             See generally Rec. Doc. 3-1; Rec. Doc. 23; Rec. Doc. 29.

       124
             Rec. Doc. 3-1 at 11.

       125
             Id.


                                                        15
      Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 16 of 21




party. 126 Regions Bank claims that it does not have a fiduciary duty to any customer or third party

unless “expressly set forth in a written agency or trust agreement.” 127

      The LCA is found in Louisiana Revised Statute § 6:1121 (“La. R.S. 6:1121”) and

subsequent sections. The LCA operates as a “statute of frauds” for the credit industry. 128 Indeed,

the LCA’s purpose is “to prevent potential borrowers from bringing claims against lenders based

on oral agreements.” 129 For instance, La. R.S. 6:1122 provides that “[a] debtor shall not maintain

an action on a credit agreement unless the agreement is in writing, expresses consideration, sets

forth the relevant terms and conditions, and is signed by the creditor and the debtor.” La R.S.

6:1121 defines a “debtor” as “a person or entity that obtains credit or seeks a credit agreement

with a creditor or who owes money to a creditor.” La. R.S. 6:1121 also defines “credit agreement”

as “an agreement to lend or forbear repayment of money or goods or to otherwise extend credit[]

or make any other financial accommodation.”

      La. R.S. 6:1123 then states that the following actions “shall not give rise to a claim that a

new credit agreement is created, unless the agreement satisfies the requirements of [La.] R.S.

6:1122”:

       (1) The rendering of financial or other advice by a creditor to a debtor.

       (2) The consultation by a creditor with a debtor.

       (3) The agreement of a creditor to take or not to take certain actions, such as
       entering into a new credit agreement, forbearing from exercising remedies under

       126
             Id.
       127
           Id. On the other hand, Johnson argues that Regions Bank must be held to the same standard of care as
       other private citizens. Rec. Doc. 28 at 3. Johnson states that the standard of care is provided by Article 2315.
       Id.

       128
          EPCO Carbon Dioxide Products, Inc. v. JP Morgan Chase Bank, NA, 467 F.3d 466, 469 (5th Cir. 2006)
       (quoting King v. Parish Nat’l Bank, 885 So.2d 540, 546 (La. 2004)).

       129
             Id. (quoting Jesco Const. Corp. v. Nationsbank Corp., 830 So.2d 989, 992 (La. 2002)).


                                                        16
      Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 17 of 21




       a prior credit agreement, or extending installments due under a prior credit
       agreement. 130

Finally, La R.S. 6:1124—the LCA provision relied upon by Regions Bank—reads as follows:

       No financial institution or officer or employee thereof shall be deemed or implied
       to be acting as a fiduciary, or have a fiduciary obligation or responsibility to its
       customers or to third parties other than shareholders of the institution, unless there
       is a written agency or trust agreement under which the financial institution
       specifically agrees to act and perform in the capacity of a fiduciary. 131

     Regions Bank’s reliance on the LCA in this case is misplaced for multiple reasons. First,

Johnson cannot be considered a “debtor” under La R.S. 6:1121. He neither alleges that he

obtained credit from Regions Bank nor alleges that he sought a credit agreement with Regions

Bank. 132 Second, the LCA simply “prevent[s] potential borrowers from bringing claims against

lenders based on oral agreements.” 133 Johnson never mentions any oral agreement between him

and Regions Bank. 134

     Regions Bank asserts that the LCA shields it from having any legal tort duty to any

customer or third party unless the bank has a fiduciary duty with the customer or third party in

connection with the LCA. Multiple courts have held that the LCA does not “render[] a financial

institution immune from any and all liability arising from its business operations, including

business operations that occur outside of the parameters of a credit agreement as defined in La

R.S. 6:1121.” 135 Accordingly, Regions Bank has not established that the LCA precludes liability


       130
             La. Rev. Stat. § 6:1123.

       131
             Id. § 6:1124.

       132
             Rec. Doc. 1-1.

       133
             EPCO, 467 F.3d at 469 (quoting Jesco, 830 So.2d at 992).

       134
             Rec. Doc. 1-1.

       135
          Loraso v. JP Morgan Chase Bank, N.A., No. CIV.A. 13-4734, 2013 WL 5755638, at *7 (E.D. La. Oct.
       23, 2013); see also St. Landry Homestead Fed. Sav. Bank v. Vidrine, (La. App. 3 Cir. 6/12/13), 118 So.3d
       470, 486); BizCapital Bus. & Indus. Dev. Corp. v. Union Planters Corp., 2003-2208 (La. App. 4 Cir.
                                                       17
      Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 18 of 21




for the negligent acts alleged here, which are unrelated to a credit agreement.

C.    Whether Johnson Adequately Alleges that Regions Bank’s Actions Legally Caused his
      Injuries

      Regions Bank argues that Johnson cannot prove Regions Bank’s actions legally caused his

injuries. 136 Specifically, Regions Bank argues that the Kenner Police Department’s investigation

into Olson’s bank fraud claim broke any chain of causation between Regions Bank’s actions and

Johnson’s injuries.137 On the other hand, Johnson argues that Regions Bank cannot “rely on the

independent investigation of the police[] when [Regions Bank] provide[d] the police with the

wrong video and information.” 138

      Louisiana courts have addressed legal causation in factual scenarios involving a police

investigation. In certain cases, “there may not have been enough of an intervening police

investigation to break the chain of causation.” 139 Consider the Louisiana Second Circuit Court of

Appeal’s opinion in Leblanc v. Pynes. There, a short-term loan company employed the

plaintiffs. 140 The company’s manager believed that the plaintiffs stole money from the company

with bogus loans. 141 The manager contacted the police and provided inaccurate statements to the

police. 142 The police investigated the plaintiffs’ purported theft, but the police nonetheless



       9/8/04), 884 So. 2d 623, 627.

       136
             Rec. Doc. 3-1 at 12.

       137
             See id.

       138
             Rec. Doc. 18 at 5.

       139
             LeBlanc, 69 So. 3d at 1277.

       140
             Id.

       141
             Id. at 1278.

       142
             Id.


                                                18
      Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 19 of 21




appeared to solely rely on the manager’s misinformation. 143 The police arrested the plaintiffs, but

the district attorney dismissed all charges. 144 The plaintiffs brought a malicious prosecution claim

against the manager in state court. 145

      The defendant manager argued that she did not legally cause the plaintiffs’ arrest and

subsequent injuries. 146 Specifically, the defendant manager argued that the police’s independent

investigation broke any chain of causation between the defendant manager’s report and the

plaintiffs’ arrest. 147 The Louisiana Second Circuit Court of Appeal disagreed. The court found

that the police department’s investigation did not break the chain of causation because it solely

relied on the defendant manager’s misinformation. 148

      On the other hand, an independent police investigation may break a chain of causation in

certain circumstances. The Louisiana Second Circuit Court of Appeal’s decision in Adams v.

Harrah’s Bossier City Investment Company L.L.C. is illustrative. 149 In that case, a casino’s

employees accused the plaintiff of stealing a $500 gambling chip from another patron. 150 The

casino’s employees reviewed the correct video footage and subsequently concluded that the




       143
             Id. at 1281.

       144
             Id. at 1278.

       145
             Id.

       146
             See id. at 1281.

       147
             See id.

       148
             Id.

       149
             Adams, 948 So. 2d at 317.

       150
             Id. at 318.


                                                 19
       Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 20 of 21




plaintiff stole the $500 chip. 151 The casino’s employees notified the police department. 152 The

police arrived at the casino, brought the plaintiff to a security office, interviewed the plaintiff,

reviewed the correct video footage, concluded that the plaintiff stole the $500 chip, and arrested

the plaintiff. 153

       The district attorney eventually dismissed all charges against the plaintiff. 154 The plaintiff

responded with a false arrest claim against the casino and its employees. 155 The casino argued

that the police’s independent investigation broke the chain of causation between the employees’

report and the plaintiff’s arrest. 156 The Louisiana Second Circuit Court of Appeal agreed. The

court noted that the police officers “viewed the [correct] video recording and arrived at a decision

to arrest” the plaintiff independent of the casino’s report. 157

       While Johnson analogizes the present case’s facts to Leblanc, Regions Bank states the

present case is more similar to Adams. 158 In the Petition, Johnson alleges that Regions Bank’s

actions—providing the incorrect video footage to the Kenner Police Department—caused his

arrest and subsequent damages. 159 Regions Bank responds that the Kenner Police Department’s

investigation broke the chain of causation between Regions Bank’s actions and Johnson’s


        151
              Id.

        152
              Id.

        153
              Id. at 318–319.

        154
              Id. at 319.

        155
              Id.

        156
              See id. at 320.

        157
              Id.

        158
              Rec. Doc. 3-1 at 13; Rec. Doc. 18 at 5.

        159
              Rec. Doc. 1-1 at 4–5.


                                                        20
      Case 2:20-cv-00533-NJB-MBN Document 31 Filed 07/01/20 Page 21 of 21




arrest. 160 These allegations result in a factual dispute. The Court must accept Johnson’s well-

pleaded facts as true at the motion to dismiss stage. 161 Accordingly, Johnson has pleaded enough

facts to demonstrate legal causation under Louisiana law.

                                          V. Conclusion

      Considering the foregoing reasons,

      IT IS HEREBY ORDERED that Regions Bank’s “Motion to Dismiss Pursuant to Rule

12(b)(6)” 162 is DENIED.

      NEW ORLEANS, LOUISIANA, this _____
                                    1st day of July, 2020.



                                                    _________________________________
                                                    NANNETTE JOLIVETTE BROWN
                                                    CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT




       160
             Rec. Doc. 3-1 at 15.

       161
             Iqbal, 556 U.S. at 677–78.

       162
             Rec. Doc. 3.


                                               21
